Citation Nr: 0500970	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  00-20 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
tongue.

2.  Entitlement to service connection for nicotine addiction.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from March 1964 to 
February 1974.  He subsequently was a member in the Army 
Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO) that denied service connection for 
service connection for nicotine dependence and that also 
denied service connection for carcinoma of the tongue 
(alternatively claimed as directly incurred in service, as 
consequent to Agent Orange exposure, as consequent to use of 
nicotine products in service, and as consequent to continued 
use of nicotine products after discharge caused by nicotine 
addiction). 

Appellant requested a hearing at the Board's office in 
Washington, but he failed to report for the hearing scheduled 
in November 2004.  The matter is to proceed as if no hearing 
was requested.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326) (2004).  This 
law redefined the obligations of VA and imposed an enhanced 
duty on VA to assist a claimant in developing his claim.  The 
VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's appeal was pending on the date of enactment of 
the VCAA, so the VCAA applies to the instant case.  This 
claim was, however, filed and adjudicated prior to the 
passage of the VCAA.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In essence, VA must advise a claimant to "give us 
all you've got" in regard to a claim for benefits.  38 
C.F.R. § 3.159(b)(1) (2004).  This has not yet been done in 
this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).  The duty to assist 
includes providing medical examination or obtaining medical 
opinion when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2004).  The Board has determined that 
additional medical examination is necessary to adjudicate 
this case.  Such official exam has not been accomplished.

Appellant asserts that he smoked heavily while in the service 
and became addicted to nicotine.  He asserts that his 
carcinoma of the tongue is consequent to nicotine 
usage/addiction and should therefore be service connected.  
Appellant's claim was received prior to June 9, 1998, so the 
subsequent barring of VA benefits for the consequences of 
tobacco use under 38 U.S.C.A. § 1103 does not apply to this 
claim.

Appellant has also presented a theory that his carcinoma may 
be related to exposure to Agent Orange during military 
service.  Squamous cell carcinoma of the tongue is not 
currently entitled to presumptive service connection under 
38 C.F.R. § 3.309(e) (2004); however, notwithstanding the 
presumption, a claimant can establish service connection for 
Agent Orange exposure with proof of direct causation.  Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).  

VAOPGCPREC 19-97 holds that nicotine addiction is a disease 
that must be shown by medical evidence.  Service connection 
for nicotine addiction requires medical evidence that the 
claimant is addicted to nicotine and evidence that the 
addiction was incurred in service.  Secondary service 
connection for disease claimed as consequent to nicotine 
addiction (in this case, carcinoma of the tongue) requires 
medical evidence of nexus between the claimed disability and 
the service-connected addiction.  

In this case, appellant has not been afforded a VA medical 
examination of the carcinoma.  The Board finds that medical 
examination is necessary at this point to determine whether 
appellant currently has a carcinoma and the etiology of that 
carcinoma (particularly whether the carcinoma, if any, is 
consequent to Agent Orange, to smoking or other activity 
during service, or to continued smoking after service).  
Medical examination is also indicated, under the VCAA 
provisions, to determine whether appellant can be diagnosed 
as having a nicotine addiction.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2004), and any other legal precedent.  
See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellant should 
be advised to "give us all you've got" 
in regard to his claim.  If it is 
indicated that there is additional 
evidence to be obtained, the parties 
responsible should undertake to obtain 
that evidence.  To the extent that 
appellant's assistance is needed in 
obtaining or identifying pertinent 
records, that assistance should be 
requested.  

2.  Thereafter, appellant should be 
examined by appropriate specialists at 
a VA Medical Center to determine the 
following: (1) whether there is 
competent evidence of nicotine 
addition/dependence and if so, whether 
it is at least as likely as not that 
appellant acquired a nicotine addiction 
in the military? (2) Whether appellant 
currently has a carcinoma of the 
tongue, or residuals thereof? (3) 
Whether it is at least as likely as not 
that the carcinoma, if any, was 
proximately caused by Agent Orange 
exposure, by nicotine use or other 
activity during service, or by 
continued nicotine use after discharge 
from service?  (4) Finally, if there is 
evidence of carcinoma during service 
(direct service connection) that too 
should be indicated.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder should be 
provided to the examiner(s) for review 
prior to the examination(s).  If the 
examiner(s) cannot provide an 
etiological opinion without resorting 
to speculation, the examiner(s) should 
so indicate.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claims for service 
connection of nicotine addiction and 
carcinoma of the tongue.  De novo 
consideration should be undertaken in 
order to comply with the provisions of 
the VCAA to the extent possible.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a Supplemental Statement of the Case (SSOC) and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




